Citation Nr: 1544802	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Appellant is a surviving spouse for the purpose of qualifying for dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to January 1966.  He died on June [redacted], 1985.  The Appellant has claimed that she is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
The appellant testified before the undersigned Veterans' Law Judge at an August 2015 Travel Board hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant claims entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving death benefits.  Such benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  However, the Board must determine whether the Appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of receiving these VA benefits.

Death benefits are a payments made by VA to a surviving spouse because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).

Under VA law, "spouse" is defined as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)" under 38 C.F.R. § 3.50(a).  "Marriage" is defined as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a).

A "surviving spouse" is currently defined in the regulation as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. § 3.50(b).

A copy of the Appellant and Veteran's marriage certificate reflects that the couple married in August 1962.  Other evidence of record suggests that the parties divorced in November 1975 and that the Veteran remarried in January 1985 to V.A.P. (now V.P.W.), who remained married to the Veteran until his death.  However, neither a copy of the Appellant and Veteran's divorce decree nor a copy of the Veteran and V.A.P.'s marriage certificate is of record.  The Appellant testified at her August 2015 Travel Board hearing that she separated from the Veteran in 1968, but she was uncertain whether they ever legally divorced.  She admitted that she received notice that the Veteran had initial divorce proceeding and that she signed papers of some kind, possibly consenting to a divorce, but she never received a divorce degree and claimed she could not remember any details concerning the paperwork she signed.

While the most credible evidence of record suggests that the Veteran and the Appellant were divorced and that the Appellant is therefore not the surviving spouse of the Veteran, in the absence of official documentation, the Board finds that additional development is required by the RO to confirm whether or not the parties ever legally divorced.  Because this finding has the potential to affect the rights of V.A.P., she should be informed of the proceedings and contested claims procedures should be initiated.  

It appears that the divorce between the Appellant and the Veteran occurred in the Circuit Court in Baltimore, Maryland in 1975.  As the Maryland Department of Vital Statistic does not keep records for divorces prior to 1992, a certified copy of the parties' divorce decree (if it exists) should be obtained.  The Appellant is asked to provide authorization for VA to obtain a copy of any divorce decree in her name.  

Accordingly, the case is REMANDED for the following action:

1. The RO must inform V.A.P., now V.P. W., of these proceedings and initiate contested claims procedures.

2. Attempt to verify whether or not the Veteran and the Appellant legally divorced.  If the RO has records relating to the Veteran's marriages that have not been associated with the Veteran's virtual claims file, these records should be scanned for review.  The Appellant should be provided with notice of any authorizations required to assist the RO in confirming her marital status and given a reasonable time to respond.  The RO should document all efforts to confirm the Veteran's marital status.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

